Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6,12-19, drawn to a method of inducing differentiated cells into mesenchymal stem cells.
Group II, claim(s) 7 and 20, drawn to a combination of regulatory targets.
Group III, claim(s) 8, drawn to a combination of small molecules.
Group IV, claim(s) 9, drawn to a mesenchymal stem cell.
Group V, claim(s) 10, drawn to a method that uses a mesenchymal stem cell.
Group VI, claim(s) 11, drawn to a method that uses a combination of regulatory targets.
Group VII, claim(s) 11, drawn to a method that uses a combination of small molecules.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

For claim 2, the species are A) activating a RA signaling pathway, or B) inhibiting an activity of DNMT, or C) inhibiting an activity of HMT, D) or inhibiting an activity of histone demethylases or E) inhibiting a JNK signaling pathway, or F) inhibiting a ROCK signaling pathway or G) inhibiting an activity of lysine deacetylases or H) a single, specific combination thereof. 
For claims 3 and 12 (and the pretreatment step of claim 5), the species are A) inhibiting the TGF-b signaling pathway, activating the Wnt/b-catenin pathway, and activating the cAMP signal pathway,  and B) inhibiting the activity of KDACIs,  inhibiting the TGF-b signaling pathway, activating the Wnt/b-catenin pathway, and activating the cAMP signal pathway.
For claims 5 and 14, the species are A) TGF-b signaling pathway inhibitor, PKC inhibitor, Wnt/b-catenin signaling pathway activator, and cAMP signaling pathway activator,  B) TGF-b signaling pathway inhibitor  C) PKC inhibitor Wnt/b-catenin pathway D) WNT/b-catenin signaling pathway activator, E) cAMP signaling pathway activator, F) RA signal;ing pathway activator, G) DNMT inhibitor, H) HMT inhibitor, I) histone demethylases inhibitor, J) JNK signaling pathway inhibitor, K) ROCK signaling pathway inhibitor and L) KDACI and M) a specific recited combination of B-L.
For claims 7 and 20, Applicant is requested to elect a specific, named combination of regulatory targets.
For claim 8, Applicant is requested to elect a specific, named combination small molecules.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  3,5,7,8,12 and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. The technical feature of Groups I, IV and V is a mesenchymal stem cell. The technical feature of Groups II and VI is regulatory targets. The technical feature of Groups III and VII is small molecules. Thus, there is no technical feature that is common to all of the groups. With regard to the special technical feature of mesenchymal stem cells, this is not a contribution over the art as MSCs were well known exemplified by WO2016081032 (IDS). With regard to the special technical feature of mesenchymal stem cells, this was also known in the art as exemplified by Hu (2015, Cell Stem Cell, 17:204-212; IDS). With regard to regulatory targets, WO2016081032 also taught TGFb receptors (see Fig. 4 description, for example), supporting that this technical feature is not a contribution over the prior art. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632